Citation Nr: 1126223	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  05-21 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for proliferative diabetic retinopathy of the left and right eyes with juxtafoval cystoid macular edema and cataracts.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and July 2008 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

In the January 2008 rating determination, the RO granted service connection for non-proliferative diabetic retinopathy of the left eye with juxtafoval cystoid macular edema and assigned an initial 10 percent evaluation, effective August 18, 2006--the date VA received the Veteran's claim for service connection for this disability. 

In the July 2008 rating action, the RO awarded service connection for diabetic retinopathy of the right eye effective August 18, 2006.  The right eye has been considered in the evaluation for diabetic retinopathy of both eyes based on loss of visual acuity and whether or not there is loss of visual field. 

In January 2009, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In September 2009, the Board remanded the matter for additional development. Because the newly-received evidence does not adequately provide a basis upon which to rate the Veteran's disorder, the claim must be remanded for a VA vision examination.  

The  issue of a total disability evaluation due to individual unemployability as a result of service-connected disabilities and the issue of service connection for bilateral peripheral neuropathy as secondary to the service-connected degenerative disc disease of the lumbar spine have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

During his January 2009 hearing, the Veteran testified that the symptomatology associated with his eye disorders had increased in severity.  In a July 2009 statement, the Veteran indicated that he had had four injections into his left eye plus a laser procedure.  He stated that the laser treatment did permanent damage to the center portion of the retina of his left eye, causing permanent scarring of his retina with permanent central vision loss to his left eye.  He also noted that he had cataract surgery six weeks earlier and that while the brightness in his eye had improved he still had central loss of vision.  In a September 2010 outpatient treatment record, it was noted that the Veteran was post laser treatment one year.  

Although this matter was previously remanded to enable VA to obtain treatment records, the newly-received evidence is not sufficient to rate the Veteran's vision disorder.  In particular, the Veteran has not been afforded a Goldmann Perimeter test as it relates to his field of vision.  Such testing is necessary for an evaluation of central visual acuity.   

VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board notes that the last comprehensive VA examination occurred in June 2007.  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will schedule the Veteran for a VA examination to determine the severity of any current proliferative diabetic retinopathy of the left and right eyes with juxtafoval cystoid macular edema and cataracts. 

The following considerations will govern the examination:

	a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  

	b.  The examiner must respond to the inquiries:

(i)  All indicated studies must be conducted.  The Veteran's field of vision in each eye must be tested according to Goldmann Perimeter testing.  A Goldmann Perimeter Chart for each eye must be included with the examination report.  The examiner must specifically set forth in the examination report-for each eye-the degree of remaining visual field in each of the following eight principal meridians: temporally, down temporally, down, down nasally, nasally, up nasally, up, and up temporally.  The Goldmann Perimeter Charts must also include the areas in which diplopia exists.  These findings must be specifically set forth in the examination report.  If the Veteran's diplopia is only occasional, or is correctable, that fact must be noted in the examination report.  

(ii)  Uncorrected and corrected central visual acuity for distance and near vision of both of the Veteran's eyes, as well as any pain, rest-requirements, or episodic incapacity, found to be associated with the service-connected proliferative diabetic retinopathy of the left and right eyes with juxtafoval cystoid macular edema and cataracts must also be provided.

2.  The Veteran must be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issue on appeal.  

If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

